COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '               No. 08-18-00096-CV
  IN RE: DORIAN LAUTRET,
                                                 '         AN ORIGINAL PROCEEDING
                                Relator.
                                                 '             IN HABEAS CORPUS
                                                 '

                                       JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of habeas corpus and

motion for emergency relief against the Honorable Mike Herrera, Judge of the 383rd District Court

of El Paso, Texas, and concludes that Relator=s petition for writ of habeas corpus and motion for

emergency relief should be denied. We therefore deny the petition for writ of habeas corpus and

motion for emergency relief, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 13TH DAY OF JUNE, 2018.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.